DECISION
The application of the above-named defendant for a review of the sentence of 15 years imposed on July 12, 1982, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall remain the same as originally imposed.
The reports indicate that the victim was put in fear of her life, and the sentence was not out of line considering the surrounding circumstances, therefore the judgment shall be affirmed.
We wish to thank Dave Cotner, of the Montana Defender Project, for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, Mark Sullivan